     Case 3:19-cv-00410-MMD-WGC Document 50 Filed 07/13/20 Page 1 of 2



 1
                                  UNITED STATES DISTRICT COURT
 2
                                          DISTRICT OF NEVADA
 3

 4 JOHN SOLAK, derivatively on behalf of                  Case No. 3:19-cv-00410-MMD-WGC
   RING ENERGY, INC.,
 5
                     Plaintiff,
 6                                                          STIPULATION AND [PROPOSED]
         v.                                                           ORDER
 7                                                         REGARDING BRIEFING ON MOTION
   LLOYD T ROCHFORD, KELLY HOFFMAN,                               TO DISMISS AND
 8 DAVID A. Fowler, STANLEY M. MCCABE,                        EXTENSION OF MEDIATION
   ANTHONY     B.    PETRELLI       REGINA                           DEADLINE
 9 ROESNER and CLAYTON E. WOODRUM ,

10                          Defendants.                                 FIRST REQUEST

11          -and-

12 RING ENERGY, INC., a Nevada Corporation

13                          Nominal Defendant.
     A




14

15
            WHEREAS Plaintiff filed an Amended Complaint on April 29, 2020 [ECF No. 42];
16
            WHEREAS, Defendants filed a Motion to Dismiss the Amended Complaint on June 30,
17
     2020 [ECF No. 48] ;
18
            WHEREAS, pursuant to LR 7-2, Plaintiff has 14 days to respond to the motion unless the
19
     Court orders otherwise;
20
            WHEREAS, the parties have discussed briefing on the Motion to Dismiss and have agreed
21
     that, subject to Court approval, Plaintiff shall have an additional 30 days to file an opposition (i.e.,
22
     until August 14, 2020), and that Defendants shall have 15 days to file a reply thereafter; and
23
            WHEREAS, the parties have also discussed the Court’s minute order of April 30, 2020 [ECF
24
     No. . 45], wherein the Court directed the parties to contact the courtroom deputy for the purpose of
25
     scheduling mediation. While the parties remain amenable to mediation, they respectfully submit that
26
     a determination on the Motion to Dismiss should precede scheduling of any mediation and therefore
27

28
     __________________________________________
     Case 3:19-cv-00410-MMD-WGC Document 50 Filed 07/13/20 Page 2 of 2



 1 request that their deadline to do so be extended until 10 days following a decision on the Motion to

 2 Dismiss;

 3         WHEREAS, this is the first request for an extension to the Motion to Dismiss [ECF No. 48]

 4 and the Court’s Minute Order directing the parties to schedule a mediation date [ECF No. 45].

 5
           AGREED TO This 8th day of July, 2020, by:
 6

 7    THE O’MARA LAW FIRM, P.C.                          DICKINSON WRIGHT PLLC
 8
         s/ David C. O’Mara                                 s/ Michael N. Feder
 9    David C. O’Mara, Esq. (NV BAR 08599)               Michael N. Feder (NV Bar 7332)
      311 E. Liberty Street                              3883 Howard Hughes Pkwy, Suite 800
10    Reno, NV 89501                                     Las Vegas, NV 89169
      (775) 323-1321                                     (702) 550-4400
11    david@omaralaw.net                                 mfeder@dickinson-wright.com
12    NEWMAN FERRARA LLP                                 BAKER HOSTETLER, LLP
      Jeffrey M. Norton (Pro Hac Vice)                   Marie L. Carlisle (Pro Hac Vice)
13    1250 Broadway, 27th Floor                          8111 Main Street, Ste 1100
      New York, NY 10001                                 Houston, TX 77002
14    (212) 619-5400                                     (713) 646-1388
      jnorton@nfllp.com                                  mcarlisle@bakerlaw.com
15
      Attorneys for Plaintiff                            Attorney for Defendants Ring Energy, Lloyd
16                                                       T. Rochford, Kelly Hoffman, David A.
                                                         Fowler, Stanley M. McCabe, Anthony B.
17                                                       Petrelli, Clayton E. Woodrum, and Regina
                                                         Roesner
18

19         IT IS SO ORDERED, that:
20      1. Plaintiff shall have until August 13, 2020 to file his opposition to Defendants’ Motion to
21         Dismiss;
22      2. Defendants shall have 15 days to file a reply; and
23      3. The deadline for the parties to contact the courtroom deputy for the purpose of scheduling
24         mediation shall be extended until 10 days following a decision on the Motion to Dismiss.
25

26    Dated: July 13, 2020
                                         ____________________________
27                                         MIRANDA MAI DU, U.S.D.J.
28

                                                   -2-
